Case 1:17-cv-06076-ARR-RER Document 54 Filed 02/06/19 Page 1 of 1 PageID #: 1101



 T. Bryce Jones, Esq.
 Jones Law Firm, P.C.
 450 7th Avenue, Suite 1408
 New York, NY 10123
 (212) 258-0685
 bryce@joneslawnyc.com



 February 6, 2019

 Via ECF:
 Honorable Magistrate Judge Ramon E. Reyes, Jr.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Bonikos et. Al v. 50 Front Street Enterprises et al.
                Civil No.: 17-cv-06076

        Request for Adjournment – Settlement Conference

 Dear Judge Reyes:

         As Your Honor is aware, this office represents Defendants, 50 Front Street Enterprises,
 Inc. d/b/a Mykonos and Peter Kazamias in the above-referenced matter. I write today to request
 an adjournment of the Court’s Settlement Conference scheduled for February 14, 2019 at 2:00
 PM. Our client has a pre-scheduled travel commitment on this date and will be unable to appear.

        Plaintiffs’ counsel consents to this request and we jointly propose the following dates
 February 21, 2019 at or after 2:00 p.m., February 26, February 27, and February 28.

        I respectfully request that the Court adjourn the conference for another date that the
 Court’s schedule allows. I thank the Court in advance for consideration of this request.


                                                      Respectfully Submitted,

                                                      /s/ T. Bryce Jones
                                                      T. Bryce Jones




                                      www.joneslawnyc.com
